Exhibit 10.1

AMENDMENT TO MANAGEMENT AGREEMENT

THIS AMENDMENT TO MANAGEMENT AGREEMENT, made this 15th day of July, 2008,
between TRS LEASING, INC., a Virginia corporation (hereinafter referred to as
“OWNER”), and HLC Hotels, Inc., a corporation organized and existing under the
laws of the State of Georgia (hereinafter referred to as “AGENT”), amends that
certain Management Agreement dated the 16th of May, 2007, between Owner and
Agent (herein the “Agreement”) that provides for the management and operation of
15 hotels.

WITNESSETH THAT:

Whereas, Owner and Agent desire to enter into an amendment of the Agreement upon
the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants herein contained, Owner
and Agent agree as follows:

1. Term. Article II, Term of the Agreement is amended in its entirety as
follows:

“The term of the agreement (“Term of Contract”) shall be for a period commencing
on May 16, 2007 and continuing through December 31, 2011, together with any
renewal terms as herein provided. This agreement may be renewed for additional
terms upon the mutual agreement of both the Owner and the Agent provided this
agreement is not otherwise terminated as herein provided.”

2. Travel Expenses. The reasonable travel expenses of the Principals incurred in
their capacity as management of the hotels will be reimbursed to Agent and the
words “except in their capacity in managing the Hotels” are hereby added to the
end of the second sentence of the second paragraph of Article V.

3. Principals. Charles Robert is hereby designated as one of the Principals, in
substitution and replacement of Roger Hammond. Notices to HLC Hotels pursuant to
Article XV shall be delivered to the attention of Charles Aimone.

4. Incentive Fee. Schedule B attached to and incorporated into the Agreement is
hereby amended to add the following sentence at the end thereof:

“Commencing with the fiscal 2008 as compensation for services, Owner shall pay
Agent an incentive fee equal to 10% of the annual property operating income of
the Hotels ( as customarily computed by Owner ) in excess of 10.5 % of Total
Investment in the Hotels. Appropriate prorated adjustments shall be made to
Total Investment of the Hotels as Hotels are added or subtracted or as
capitalized improvements are made during the year. The Total Investment for the
Hotels, as shown on Schedule III of the December 31, 2007 audited financial
statements of Supertel Hospitality, Inc. was $43,828,996 ( see Schedule C
attached hereto ). Such incentive fee, if any, will be paid by Owner to the
Agent by March 31 following the end of the year in which it was earned.”

5. The agreement is amended only as set forth herein. This amendment may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

IN WITNESS HEREOF, the parties hereto have executed this agreement as of the day
and year first above written.

 

AS OWNER:    AS AGENT: TRS LEASING, INC.    HLC HOTELS, INC. By:  

/s/ Donavon A. Heimes

   By:  

/s/ Charles Aimone

Title:   Vice President / Treasurer    Title:   President



--------------------------------------------------------------------------------

Schedule C

SUPERTEL HOSPITALITY, INC

SCHEDULE III – REAL ESTATE AND ACCUMULATED DEPRECIATION

AS OF DECEMBER 31, 2007

 

               Gross Amount
at December 31, 2007     

Hotel and Location

   Encumbrance    Land    Buildings
Improvements    Total Masters                   Augusta, Georgia    GE Masters
   $ 350,000    $ 1,093,401    $ 1,443,401    Columbia-I26, South Carolina    GE
Masters      450,000      1,427,433      1,877,433    Columbia-Knox Abbot Dr,
South Carolina    GE Masters      —        1,511,901      1,511,901   
Charleston North, South Carolina    GE Masters      700,000      2,922,448     
3,622,448    Doraville, Georgia    GE Masters      420,000      1,554,572     
1,974,572    Garden City, Georgia    GE Masters      570,000      2,481,680     
3,051,680    Kissimmee-East, Florida    GE Masters      590,000      1,178,824
     1,768,824    Kissimmee-Main Gate, Florida    GE Masters      410,000     
1,073,466      1,483,466    Marietta, Georgia    GE Masters      400,000     
1,888,206      2,288,206    Mt Pleasant, South Carolina    GE Masters     
725,000      5,138,133      5,863,133    Orlando Int’l Drive, Florida    GE
Masters      610,000      3,022,601      3,632,601    Tampa East, Florida    GE
Masters      192,416      3,435,363      3,627,779    Tampa Fairgrounds, Florida
   GE Masters      580,000      3,045,070      3,625,070    Tucker, Georgia   
GE Masters      510,000      2,738,746      3,248,746    Tuscaloosa, Alabama   
GE Masters      740,000      4,069,736      4,809,736                           
         $ 7,247,416    $ 36,581,580    $ 43,828,996                           
   Extract from Supertel Hospitality, Inc.                December 31, 2007 10K
               Schedule III            